DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 16 October 2021 cancels claims 1-20 and adds claims 21-40. Applicant’s amendment has been fully considered and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 31, 33-36, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,003,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘757 include all the limitations of the instant claims.
Instant Application
US Patent No. 11,003,757
transmitting, from an application provider server to a distribution server, an application for installation on a client device; (Claim 35)
uploading a provider client application to a digital distribution system, the provider client application being a copy of an original provider client application, wherein the digital distribution system is a distribution source of the provider client application and a plurality of client applications made available for download to a corresponding plurality of clients using the digital distribution system; (Claim 4)
subsequent to an installation of the application on the client device, receiving, at the application provider server, a request to authenticate the application; (Claim 35)
sending a request to the digital distribution system to distribute the provider client application to a particular device causing the particular device to receive the provider client application distributed by the digital distribution system…receiving a request to authenticate the provider client application; (Claim 4)
in response to the received request to authenticate the application, sending, from the application provider server to the distribution server, a request to distribute a key to the client device; (Claim 35)
sending a request to the digital distribution system to perform a push communication based on the private record of the digital distribution system, the request to perform the push communication comprises a short-term shared key; (Claim 4)
receiving, at the application provider server from the client device, the key transmitted to the client device from the distribution server, the key is transmitted to the client device in response a request from the application provider server to the distribution server to cause the key to be sent to the client device from the distribution server; (Claim 35)
receiving a request for resources from the provider client application; determining whether the provider client application has the short-term shared key provided to the digital distribution system as part of the request for the push communication; (Claim 4)
and determining, by the application provider server, whether to grant access to a network resource using the application from the client device based on verification of a key received from the client device. (Claim 35)
providing the requested resources to the provider client application when it is determined that the provider client application has provided the short-term shared key…(Claim 4)


Claims 30, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,003,757, in view of Steeves, U.S. Publication No. 2012/0304260. Referring to claims 30, 37, The claims of the ‘757 patent do not specify that the current location of the particular device is considered with respect to previous device locations as part of the authorization. Steeves discloses the if the current user device location is outside of driving distance from a previous user device location, an enhanced identity challenge is sent to the user for authenticating the user ([0041]: driving distance represents the predetermined boundary), which meets the limitation of in response to a request for accessing the network resource from the client device, determining, by the application provider server, a current physical location of the client device, and reauthenticating, by the application provider server, the client device upon determining the current physical location of the client device is not within a predetermined boundary of a prior physical location associated with the client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘757 patent to have additionally considered the current location of the user device with respect to previous user device locations in order to detect illicit attempts to access services as suggested by Steeves ([0029]).
Claims 32, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,003,757, in view of Sanin, U.S. Publication No. 2014/0007213. Referring to claims 32, 38, the claims of the ‘757 patent do not specify the authentication of a user. Sanin discloses that user credentials are utilized in addition to the verification token to authenticate and authorize access to services ([0025]-[0026]), which meets the limitation of authenticating a user of the client device using a single-factor authentication scheme or a two-factor authentication scheme. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘757 patent to have additionally included user authentication in order to ensure that the resource request originates from an authorized user as suggested by Sanin ([0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24, 26-29, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sanin, U.S. Publication No. 2014/0007213, in view of Cahill, U.S. Patent No. 10,044,695, and further in view of Bekiroglu, U.S. Patent No. 9,596,298.
	Referring to claim 21, Sanin discloses an application authentication system wherein a service provider, which includes a plurality of memories storing instructions ([0033]) and a processor for executing the stored instructions ([0032]-[0033]), receives a message that includes a device token from a device (Figure 2, step 3 & [0022]: message reads on the claimed request for authenticating the application), which meets the limitation of a plurality of memories configured to store instructions, and a [plurality of] processor[s] coupled with the plurality of memories, the [plurality of] processor[s] is configured to execute the instructions, which causes one or more of the [plurality of] processor[s] to perform operations, a request for authenticating the application installed on the client device. The service provider generates a temporary verification token which is then sent to a third-party push notification service which can be operating on the same device as the service provider ([0011] & Figure 2, step 4 & [0023]: token reads on the claimed key), which meets the limitation of receiving a request to transmit a key to the client device in response to a request for authenticating the application installed on the client device. The third-party push notification service, which can be combined with the service provider in a single device ([0011]), forwards the verification token to the device with the installed application ([0023]: verification token reads on the claimed key), which meets the limitation of in response to the received request to distribute the key, transmitting the key to the client device for authenticating the application and the client device for accessing a network resource using the application installed on the client device.
Sanin does not disclose that the service provider distributes the application to requesting users. Cahill discloses that a software developer/provider that authenticates application instances (Col. 13, lines 25-43) receives download requests from end users for the application such that the service provider distributes the application to requesting users (Col. 17, lines 23-43), which meets the limitation of in response to a request to download an application on a client device, transmitting the application to the client device for downloading and installing the application on the client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service provider of Sanin to have provided applications to requesting users in order to provide the application developer with the opportunity to ensure that their applications have not been changed or tampered as suggested by Cahill (Col. 13, lines 38-40). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the third parties of Sanin to have utilize an application distribution marketplace in order to provide application developers with a means of making their application accessible to a plurality of users as suggested by Cahill (Col. 2, lines 53-54 & Col. 14, lines 34-50).
Sanin does not specify that the service provider includes a plurality of processors. Bekiroglu discloses a system that includes a plurality of processors (Col. 3, lines 49-51), which meets the limitation of a plurality of processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service provider of Sanin to have included multiple processors in order to provide more efficient data processing by balancing processing load amongst a plurality of processors as suggested by Bekiroglu (Col. 4, lines 4-13). 
Referring to claim 22, Sanin discloses that a device token is generated that is associated with the user device ([0021]: associating the generated token with the device inherently requires the utilization of some form of device identification), which meets the limitation of identifying the client device using a device identifier. 
Referring to claim 24, Sanin discloses an application authentication system wherein a service provider receives a message that includes a device token from a device (Figure 2, step 3 & [0022]: device token reads on the claimed push token) such that registered devices are provided with a device token ([0021]) that enables the identification of a mobile device to receive a verification token ([0023]), which meets the limitation of identifying the client device based on a push token received with or included in the request to transmit the key.
Referring to claim 26, Sanin discloses that the service provider generates a temporary verification token which is then sent in the payload of a push notification message to a third-party push notification service (Figure 2, step 4 & [0023]: push notification shows the use of a push notification protocol), which meets the limitation of wherein the request to transmit the key to the client device is received using a push notification protocol.
Referring to claim 27, Sanin discloses that the verification token has a time-limited lifespan ([0023]), which meets the limitation of wherein the key is valid for a particular time duration. The verification token is a one-time use only token ([0023]: one-time use shows that the verification tokens are unique), which meets the limitation of the key is a unique identifier.
Referring to claim 28, Sanin discloses an application authentication system wherein a service provider, which includes a plurality of memories storing instructions ([0033]) and a processor for executing the stored instructions ([0032]-[0033]), receives a message that includes a device token from a device (Figure 2, step 3 & [0022]: message reads on the claimed request to authenticate the application), which meets the limitation of a plurality of memories configured to store instructions, and a [plurality of] processor[s] coupled with the plurality of memories, the [plurality of] processor[s] is configured to execute the instructions, which causes one or more of the [plurality of] processor[s] to perform operations, subsequent to the application being downloaded by the client device, receiving a request to authenticate the application. The service provider generates a temporary verification token which is then sent to a third-party push notification service (Figure 2, step 4 & [0023]: token reads on the claimed key; third-party push notification service reads on the claimed distribution system), which meets the limitation of in response to the received request to authenticate the application, sending a request to the distribution system to transmit a key to the client device for authenticating the application and the client device. The third-party push notification service forwards the verification token to the device with the installed application ([0023]). The service provider receives a communication from the user device that includes a second verification token ([0024]) derived from the temporary verification token (Figure 2, step 7 & [0025]) such that the service provider authenticates and authorizes the application to access services by comparing the second verification token to the generated temporary verification token (Figure 2, step 8 & [0026]-[0027]), which meets the limitation of determining whether to grant access to a network resource using the application from the client device based on verification of a key received from the client device.
Sanin discloses that the third-party sends the push notification message, which includes the temporary verification token, to the user device and application (Figure 2, step 5 & [0023]). The third-party can include Apple and Google, which provide the underlying platform for the user device ([0017]). Sanin does not disclose that the service provider uploads the application to the third party service. Sanin does not explicitly disclose that the third party service distributes the applications to user devices. Cahill discloses that a software developer that authenticates application instances (Col. 13, lines 38-43) uploads the applications to an application marketplace (Col. 11, lines 53-57), which meets the limitation of upload an application to a digital distribution system that is configured to transmit the application for downloading on a client device. The application marketplace provides applications to requesting users for installation on the user device (Figure 9, 902-904) such that the installed applications are registered by the marketplace (Col. 17, line 56 – Col. 18, line 4), which meets the limitation of the application being downloaded by the client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service provider of Sanin to have been implemented by the application developer that uploads the applications to the app store/marketplace in order to provide the application developer with the opportunity to ensure that their applications have not been changed or tampered as suggested by Cahill (Col. 13, lines 38-40). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the third parties of Sanin to have utilize an application distribution marketplace in order to provide application developers with a means of making their application accessible to a plurality of users as suggested by Cahill (Col. 2, lines 53-54 & Col. 14, lines 34-50).
Sanin does not specify that the service provider includes a plurality of processors. Bekiroglu discloses a system that includes a plurality of processors (Col. 3, lines 49-51), which meets the limitation of a plurality of processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service provider of Sanin to have included multiple processors in order to provide more efficient data processing by balancing processing load amongst a plurality of processors as suggested by Bekiroglu (Col. 4, lines 4-13). 
Referring to claim 29, Sanin discloses that the service provider generates a temporary verification token which is then sent in the payload of a push notification, along with the device token ([0023]: device token reads on the claimed push token) that is generated that is associated with the user device ([0021], message to a third-party push notification service (Figure 2, step 4 & [0023]), which meets the limitation of wherein sending the request to transmit the key to the client device comprises sending a push token that identifies the client device.
Referring to claim 31, Sanin discloses that the service provider receives a communication from the user device that includes a second verification token ([0024]) derived from the temporary verification token (Figure 2, step 7 & [0025]) such that the service provider authenticates and authorizes the application to access services by comparing the second verification token to the generated temporary verification token (Figure 2, step 8 & [0026]-[0027]), which meets the limitation of in response to successful verification of the key received from the client device, granting access to the network resource to the client device using the application installed on the client device.
Referring to claim 32, Sanin discloses that user credentials are utilized in addition to the verification token to authenticate and authorize access to services ([0025]-[0026]), which meets the limitation of authenticating a user of the client device using a single-factor authentication scheme or a two-factor authentication scheme. 
Referring to claim 33, Sanin discloses that access to the services is only provided if the validation of the verification token is successful ([0027]: if verification fails, access to the requested services is denied), which meets the limitation of in response to failed verification of the key received from the client device, preventing access to the network resource to the client device using the application installed on the client device. 
Referring to claim 34, Sanin discloses that the verification token has a time-limited lifespan ([0023]), which meets the limitation of wherein the key is valid for a particular time duration. The verification token is a one-time use only token ([0023]: one-time use shows that the verification tokens are unique), which meets the limitation of the key is a unique identifier.
Claims 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sanin, U.S. Publication No. 2014/0007213, in view of Cahill, U.S. Patent No. 10,044,695, in view of Bekiroglu, U.S. Patent No. 9,596,298, and further in view of Szabo, U.S. Publication No. 2016/0140637. Referring to claims 23, 25, Sanin discloses that registered devices are provided with a device token ([0021]) that enables the identification of a mobile device to receive a verification token ([0023]). Sanin does not disclose that a notification is provided to requesting mobile devices if the message does not include a device token. Szabo disclosing providing a notification to unregistered end users when the end user attempts to access services ([0042]), which meets the limitation of upon not being able to identify the client device, generating a message indicating a failure in transmitting the key to the client device that requested authentication of the application. Examiner notes that what the message indicates has not received patentable weight because indications do not define structure nor do indications require positive steps to be performed (See MPEP 2111.04-2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authenticaiotn system of Sanin to have provided a notification to unregistered requesting users in order to provide the users with the opportunity to register and access the requested services as suggested by Szabo ([0042]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sanin, U.S. Publication No. 2014/0007213, in view of Cahill, U.S. Patent No. 10,044,695, in view of Bekiroglu, U.S. Patent No. 9,596,298, and further in view of Steeves, U.S. Publication No. 2012/0304260. Referring to claim 30, Sanin discloses that the service provider receives a communication from the user device that includes a second verification token ([0024]) derived from the temporary verification token (Figure 2, step 7 & [0025]) such that the service provider authenticates and authorizes the application to access services by comparing the second verification token to the generated temporary verification token (Figure 2, step 8 & [0026]-[0027])
Sanin does not specify that the current location of the user device is considered with respect to previous user device locations as part of the authorization. Steeves discloses the if the current user device location is outside of driving distance from a previous user device location, an enhanced identity challenge is sent to the user for authenticating the user ([0041]: driving distance represents the predetermined boundary), which meets the limitation of determining a current physical location of the client device, and reauthenticating the client device upon determining the current physical location of the client device is not within a predetermined boundary of a prior physical location associated with the client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service authentication procedure of Sanin to have additionally considered the current location of the user device with respect to previous user device locations in order to detect illicit attempts to access services as suggested by Steeves ([0029]).
Claims 35, 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sanin, U.S. Publication No. 2014/0007213, in view of Cahill, U.S. Patent No. 10,044,695.
Referring to claim 35, Sanin discloses an application authentication system wherein a service provider receives a message that includes a device token from a user device (Figure 2, step 3 & [0022]: message reads on the claimed request to authenticate the application; service provider reads on the claimed application provider server) such that the mobile device has an application installed prior to sending the application registration message ([0016]-[0017]), which meets the limitation of subsequent to an installation of the application on the client device, receiving, at the application provider server, a request to authenticate the application. The service provider generates a temporary verification token which is then sent to a third-party push notification service (Figure 2, step 4 & [0023]: token reads on the claimed key; third-party push notification service reads on the claimed distribution server), which meets the limitation of in response to the received request to authenticate the application, sending from the application provider server to the distribution system, a request to distribute a key to the client device. The third-party push notification service forwards the verification token to the device with the installed application ([0023]) such that the device sends an access request to the service provider that includes a second verification token ([0024]) derived from the temporary verification token (Figure 2, step 7 & [0025]), which meets the limitation of receiving, at the application provider server from the client device, the key transmitted to the client device from the distribution server, the key is transmitted to the client device in response a request from the application provider server to the distribution server to cause the key to be sent to the client device from the distribution server. The service provider authenticates and authorizes the application to access services by comparing the second verification token to the generated temporary verification token (Figure 2, step 8 & [0026]-[0027]), which meets the limitation of determining, by the application provider server, whether to grant access to a network resource using the application from the client device based on verification of a key received from the client device.
Sanin discloses that the third-party sends the push notification message, which includes the temporary verification token, to the user device and application (Figure 2, step 5 & [0023]). The third-party can include Apple and Google, which provide the underlying platform for the user device ([0017]). Sanin does not disclose that the service provider uploads the application to the third party service. Sanin does not explicitly disclose that the third party service distributes the applications to user devices. Cahill discloses that a software developer that authenticates application instances (Col. 13, lines 38-43) uploads the applications to an application marketplace (Col. 11, lines 53-57), which meets the limitation of transmitting, from an application provider server to a distribution server, an application for installation on a client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service provider of Sanin to have been implemented by the application developer that uploads the applications to the app store/marketplace in order to provide the application developer with the opportunity to ensure that their applications have not been changed or tampered as suggested by Cahill (Col. 13, lines 38-40). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the third parties of Sanin to have utilize an application distribution marketplace in order to provide application developers with a means of making their application accessible to a plurality of users as suggested by Cahill (Col. 2, lines 53-54 & Col. 14, lines 34-50).
Referring to claim 36, Sanin discloses that if the validation is successful, the application running on the user device is authorized to access the requested web services ([0027]), which meets the limitation of in response to successful verification of the key received from the client device, granting, by the application provider server, access to the network resource to the client device using the application installed on the client device.
Referring to claim 38, Sanin discloses that user credentials are utilized in addition to the verification token to authenticate and authorize access to services ([0025]-[0026]), which meets the limitation of in response to a request for accessing the network resource from the client device, authenticating, by the application provider server, a user of the client device using a single-factor authentication scheme or a two-factor authentication scheme. 
Referring to claim 39, Sanin discloses that the verification token has a time-limited lifespan ([0023]), which meets the limitation of wherein the key distributed to the client device is valid for a particular time period.
Referring to claim 40, Sanin discloses that access to the services is only provided if the validation of the verification token is successful ([0027]: if verification fails, access to the requested services is denied), which meets the limitation of in response to failed verification of the key received from the client device, preventing, by the application provider server, access to the network resource to the client device using the application installed on the client device.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sanin, U.S. Publication No. 2014/0007213, in view of Cahill, U.S. Patent No. 10,044,695, and further in view of Steeves, U.S. Publication No. 2012/0304260. Referring to claim 37, Sanin discloses that the service provider receives a communication from the user device that includes a second verification token ([0024]) derived from the temporary verification token (Figure 2, step 7 & [0025]) such that the service provider authenticates and authorizes the application to access services by comparing the second verification token to the generated temporary verification token (Figure 2, step 8 & [0026]-[0027])
Sanin does not specify that the current location of the user device is considered with respect to previous user device locations as part of the authorization. Steeves discloses the if the current user device location is outside of driving distance from a previous user device location, an enhanced identity challenge is sent to the user for authenticating the user ([0041]: driving distance represents the predetermined boundary), which meets the limitation of in response to a request for accessing the network resource from the client device, determining, by the application provider server, a current physical location of the client device, and reauthenticating, by the application provider server, the client device upon determining the current physical location of the client device is not within a predetermined boundary of a prior physical location associated with the client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the service authentication procedure of Sanin to have additionally considered the current location of the user device with respect to previous user device locations in order to detect illicit attempts to access services as suggested by Steeves ([0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437